                                          USDC SDNY
                                          DOCUMENT
UNITED STATES DISTRICT COURT              ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK             DOC #:
----------------------------------x
                                          DATE FILED: 01/08/2020
UNITED STATES OF AMERICA                   Reco mmendatio n to BOP

             V   -                         15 Cr. 537 (VEC)

Anthony Scott,

                        Defendant.

----------------------------------x

     Upon the application of Antho ny Sco tt, by his

attorney, Jennifer Bro wn, Esq., Federal Defenders of New York,

and after review of medical records filed under seal, it is hereby

     RECOMMENDED that the medical staff at FMC Butner provide

Mr. Scott with cognitive behavioral therapy on a weekly basis to

address his seizures;

     ORDERED that the Government is to provide the Court with an

update on the status of Mr. Scott's mental health treatment on

March 10, 2020.

Dated:   New York, New York           SO ORDERED:
         January 8 , 2020




                                      HONORABLE VALERIE E. CAPRONI
                                      United States District Judge
